ZACHARY FLESSNER                             : NO. 2:20-CV-00874-JDC-KK (LEAD)
                                               NO. 2:19-CV-01478-JDC-KK (MEMBER)

VERSUS                                       : JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN                     : MAGISTRATE JUDGE KATHLEEN KAY
INSURANCE CO., ET AL


   *              *              *              *              *              *              *

  MEMORANDUM IN SUPPORT OF MOTION TO VACATE CONSOLIDATION
ORDER OR SEVER ACTIONS AND OPPOSITION TO MOTION TO CONSOLIDATE

MAY IT PLEASE THE COURT:

                       FACTS AND PROCEDURAL BACKGROUND

       On October 7, 2019, plaintiffs, Lauren Bertram, individually and on behalf of her minor

children, Christopher Bertram, Julian Bertram, and Alexander Bertram [hereinafter “the

Bertrams”], filed a wrongful death and survival action which arose out of a catastrophic trucking

crash on July 16, 2019 and resulted in the death of their husband and father, Stephen Duane

Bertram, against defendants, Justin Anthony Chong (the truck driver) [hereinafter “Mr. Chong”],

Empire National Inc. (the motor carrier) [hereinafter “Empire”], and Progressive Southeastern

Insurance Company (Empire’s insurer) [hereinafter “Progressive”]. Mr. Chong struck another

vehicle driven by Mr. Zachary Flessner, before hitting Mr. Bertram, on that same day. Mr. Flessner

also filed a separate suit against Progressive, Empire, and Mr. Chong in this Court on July 10,

2020. [Doc 1; 2:20-cv-00874].

       On November 25, 2020, the Bertrams filed a Second Amended and Restated Complaint

against Mr. Chong, Empire and Progressive, but also named three new defendants, Mallory

Alexander, Blue Grace Logistics, and Convermat Corporation, the shipper and brokers of the load

that Mr. Chong was towing on the date of the crash. [Doc 44; 2:19-cv-1478]. The Bertram’s causes
of action against these three new defendants arise out of their negligent selection and hiring of Mr.

Chong, Empire National, and Blue Grace/Mallory Alexander.

        On November 30, 2020, Mr. Flessner filed a Joint Motion to consolidate his case with the

Bertram’s case. [Doc 7; 2:20-cv-00874]. Prior to this filing, the Bertram’s counsel expressly

informed defendant Progressive and Empire’s counsel that the Bertrams opposed consolidation.

See Exhibit A. Defendants’ counsel indicated that he would note the Bertram’s objection in the

Joint Motion to Consolidate. Despite counsel’s assurances, the Bertram’s objection was not

included in the Motion. The Joint Motion only provides that the “Defendants” consented to the

consolidation of the actions. The Bertrams understand “Defendants” as used in the Joint Motion

only to include Progressive and Empire who are hereinafter referred to as the “Movants” for

purposes of this motion and opposition along with Mr. Flessner.

        Consolidation was ordered on December 2, 2020 without consideration of the Bertram’s

opposition to consolidation [Doc 8; 2:20-cv-00874]. On those grounds, the Bertram’s now move

to vacate the Court’s order consolidating these actions and ask that the Court deny Mr. Flessner’s

Joint Motion to Consolidate.

                                          ARGUMENT

   I.      The Court Was Not Given the Option to Consider the Bertram’s Objections to
           Consolidation.

   Local Rule 7.4.1 provides in pertinent part:

        All motions listed below, while not required to be accompanied by a memorandum,
        must state the grounds therefor and cite any applicable rule, statute, or other
        authority justifying the relief sought. No memorandum or hearing is required by
        either movant or respondent, unless otherwise directed by the court, with respect to
        the following motions: … (9) joint motions to dismiss or consolidate; and (10) to
        withdraw as counsel.

        Prior to filing any motion under this section, with the exception of #10, the
        moving party shall attempt to obtain consent for the filing and granting of such
         motion from all parties having an interest to oppose, and a certificate of this
         attempt shall be included in the motion. If the court finds that opposing
         counsel does not have a good faith reason for failing to so consent, the court
         may impose such sanctions as it deems proper.

         A proposed order shall accompany each motion filed under this paragraph.

(emphasis added). Movants have failed to comply with L.R. 7.4.1 in a critical way.

         The Bertrams, as the original plaintiffs, are most certainly parties of interest in this suit.

Movants failed to note the Bertram’s objection to consolidation either in the Motion itself or in the

certificate, which was not even included in the Motion. L.R. 7.4.1 contemplates that the moving

party include any other party’s consent to or objection to the motion the mover is planning to file:

“If the court finds that opposing counsel does not have a good faith reason for failing to so consent,

the court may impose such sanctions as it deems proper.” This provision suggests that the court be

notified of any objection so that it may analyze the party’s reasons for objecting. Movants failed

to do so here. As a result of Movants’ omission, the Court was not even made aware that the

Bertrams objected before it ordered consolidation on what it believed to be a consent motion. For

this reason, the order should be vacated, and the Court given an opportunity consider the Bertram’s

opposition before ordering (or not ordering) consolidation.

   II.      Consolidation Is Improper.

   Federal Rule of Civil Procedure 42(a) allows a district court to consolidate matters:

         (a) Consolidation. If actions before the court involve a common question of law or
         fact, the court may:
         (1) join for hearing or trial any or all matters at issue in the actions;
         (2) consolidate the actions; or
         (3) issue any other orders to avoid unnecessary cost or delay.

         A trial court has broad discretion in determining whether to consolidate a case pending

before it. Alley v. Chrysler Credit Corp., 767 F.2d 138, 140 (5th Cir. 1985) (citing N.A.A.C.P. of

La. v. Michot, 480 F.2d 547, 548 (5th Cir. 1973)). The movant bears the burden “to show that the
consolidation should be ordered in the exercise of the court's discretion.” Invest-Imp. v. Seaboard

Sur. Co, 18 F.R.D. 499, 500 (S.D.N.Y. 1955). However, “the trial judge should be most cautious

not to abuse his judicial discretion and to make sure that the rights of the parties are

not prejudiced by the order of consolidation under the facts and circumstances of the particular

case.” NUSSLI US, LLC v. NOLA Motorsports Host Committee, Inc., et al, 2016 WL 10654062, at

*5 (E.D. La. 2016). Further, consolidation is not appropriate when the “issues individual to each

case predominate.” Schiebner v. Armour Pharm. Co., 1999 WL 436595, at * 1 (E.D. La. 1999).

       Prejudice to the Bertrams will likely result if these cases are consolidated. The Bertram’s

case is a death case which, by its nature, will require the proof of distinct facts and horrendous

damages. The Bertrams devastating damages will vary significantly from Mr. Flessner’s personal

injury action. If these trials are consolidated, considerable time and energy by the jury will be

devoted to ascertaining Mr. Flessner’s damages for his significantly less severe personal injury

action, potentially diverting the focus away from the Bertrams and their wrongful death and

survival actions. The Bertrams should be entitled to a jury who may devote their sole attention

and focus to the Bertrams and their case.

       Moreover, the Bertrams have alleged totally separate causes of action for negligent

selection, hiring, etc. against three additional defendants that Mr. Flessner has not named. These

claims will involve a myriad of other types of evidence, witnesses, and depositions that will have

nothing to do with Mr. Flessner’s case and which will make the trial of this matter significantly

longer and more complex even without the consolidation of a separate action with a different

plaintiff (who is represented by different counsel). Ultimately, although some of the same causes

of action are alleged, that fact does not outweigh the potential harm to the Bertrams due to jury

confusion which may arise from these more complex causes of action.
          By the same token, in light of these additional claims and defendants in the Bertram’s case,

Movants fail to show how consolidating these cases will result in judicial efficiency. Although the

same conditions and events may have occurred which ultimately caused Mr. Chong to enter into

Mr. Bertram and Mr. Flessner’s lanes of travel, these were two separate crashes, two distinct

vehicles, and different victims suffering different damages, with claims arising out of different

causes action, for different negligent acts by different defendants. The only part of this case that

would have to be repeated if these trials were held separately is the liability portion for Mr. Chong

and Empire’s negligence as it relates specifically to the maintenance of the tractor trailer, loading

of the trailer, and Chong’s possession and operation of the tractor trailer.

   III.      Conclusion.

          The Court’s original judgment granting consolidation of these two actions should be

vacated or the actions severed, as this Court was not allowed to consider the Bertram’s objection

and reasons for opposing consolidation of this case in violation of L.R. 7.4.1.

          In the event the order is vacated, Movant’s Motion for Consolidation should be denied.

Movants have not met their burden to show that the consolidated cases would be more efficient,

and certainly fail to show that any such efficiency outweighs the potential confusion and prejudice

that would result from a consolidation. “When the limited potential efficiency of consolidation is

weighed against this likelihood of prejudice alone, the scales tip decidedly in favor of separate

trials.” Schiebner v. Armour Pharm. Co., 1999 WL 436595, at * 1 (E.D. La. 1999).

          Although a small portion of Mr. Flessner and the Bertram’s claims against Progressive,

Empire and Mr. Chong relate to some of the same conditions or events (Mr. Chong’s wrongful

entry into Mr. Flessner’s and Mr. Bertram’s lanes of travel), the similarities between the actions

end there. There is no evidence that consolidation of these actions will create any efficiencies.
Consolidation will only prejudice the Bertram’s by lengthening trial which is already made more

complex by the addition of three new parties (and presumably three new attorneys) and confuse

the jury. The parties are different, counsel is different, the claims are different, the defenses will

be different, and thus the evidence and witnesses will be different. Because of all these differences,

the Plaintiffs' Motion to Consolidate Pursuant to Rule 42 should be denied.




                                               BY THEIR ATTORNEYS:

                                                /s/ JERE JAY BICE
                                               JERE JAY BICE (Bar Roll No. 18793)
                                               J. ROCK PALERMO III (Bar Roll No. 21793)
                                               MICHAEL G. HODGKINS (Bar Roll No. 20862)
                                               PEYTON F. PAWLICKI (Bar Roll No. #37826)
                                               Veron, Bice, Palermo & Wilson, LLC
                                               721 Kirby Street
                                               P.O. Box 2125
                                               Lake Charles, LA 70602
                                               Telephone: (337) 310-1600
                                               Fax: (337) 310-1601
